Citation Nr: 0736343	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
removal of the right lung.

2.  Entitlement to a rating in excess of 10 percent for 
epidermophytosis of the hands, feet, and groin.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2002 (denying 
service connection for residuals of removal of the right 
lung) and January 2003 (denying an increased rating for 
epidermophytosis of the hands, feet, and groin) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This case was the subject of a May 2004 hearing before the 
undersigned Veterans Law Judge, and of a Board remand dated 
in September 2004. 

The issue of entitlement to a rating in excess of 10 percent 
for epidermophytosis of the hands, feet, and groin is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

There is no evidence in the service medical records or in the 
veteran's lay testimony of a specific inhalation injury or a 
specific type of unusual exposure during service that could 
have resulted in the veteran's unusual lung pathology and 
removal of his right lung over 40 years after service.





CONCLUSION OF LAW

The criteria for service connection for residuals of removal 
of the right lung are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007); Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

An October 2002 VCAA letter from the RO explained to the 
veteran the evidence necessary to substantiate his claim.  An 
October 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for residuals of removal of the right lung, the 
allocation of his and VA's respective duties for obtaining 
evidence, and that he should submit any additional evidence 
in his possession pertaining to his claim. 

In addition, an October 2006 VCAA notice letter explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the Board has herein 
denies the claim for service connection for residuals of 
removal of the right lung, the rating and effective date 
aspects of the claim are moot.  Accordingly, the Board finds 
no prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was not completed 
prior to the initial adjudication.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although VCAA notice was not 
completed prior to the initial adjudication, the claims have 
been readjudicated thereafter, most recently in a 
supplemental statement of the case dated in August 2007.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this matter.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of VA post-service 
treatment, reports of private treatment and private medical 
opinions, and reports of VA examinations.  Additionally, the 
claims files contain the veteran's statements in support of 
his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  

As requested in the September 2004 remand, the RO made a 
second attempt to obtain records of treatment from B. Huang, 
M.D., but according to an October 2006 report of contact, the 
veteran indicated that Dr. Huang was no longer in practice 
and that the veteran would contact Dr. Huang at home and 
attempt to get the records.  Over a year has passed, and such 
records of treatment have not been received.  The Board finds 
that the RO has now made reasonable attempts to obtain these 
identified private records of treatment.  

The veteran was also afforded VA respiratory examinations in 
January 2002 and November 2005, at which the examiners did 
not provide an opinion as to whether the veteran's 
respiratory disability was related to service.  As to any 
duty to provide a VA medical opinion addressing the question 
of whether the veteran's right lung pathology began during or 
was causally linked to service, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

Arguably, 38 U.S.C.A. § 5103A mandates a nexus opinion when 
there are pertinent abnormal clinical or laboratory findings 
recorded during or proximate to service, and competent post-
service evidence of the claimed disability.  Here, while 
there is medical evidence of right lung pathology leading to 
removal of the right lung in 1992, many years after service, 
there is no suggestion of a symptom, clinical finding, or 
laboratory finding attributable to right lung disability 
either during service or for more than 40 years thereafter.  
Medical opinions from M. G. Reda, M.D., have indicated an 
"unusual exposure" or an "inhalation injury" during 
service as a possible or probable cause of the veteran's 
right lung pathology many years after service.  However, 
neither Dr. Reda nor the veteran has described anything 
reasonably specific or pointed to any evidence that would 
implicate a disease, injury, or exposure during service.  In 
the absence of such evidence, the Board concludes that no 
additional development is required based on the facts of this 
case.  VA is not required to obtain a medical nexus opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis, and a bare allegation of a 
non-specific unusual exposure or inhalation injury that has 
no support in the lay testimony provided by the veteran or in 
his service medical records.  See 38 U.S.C.A. § 5103A(d)); 
Hickson, supra; Pond, supra. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran is seeking service connection for residuals of 
removal of his right lung.

The veteran's SMRs do not reflect any diagnosis or treatment 
of a right lung problem.  At his May 1946 service discharge 
examination, clinical evaluation of the lungs was normal, and 
a chest X-ray was interpreted as revealing no significant 
abnormality.  

Private medical evidence associated with the claims files 
indicate that the veteran was treated for complaints related 
to the right lung in 1991.  In a letter dated in June 2002, 
M. G. Reda, M.D., reported that the veteran presented in 1991 
with an unusual right upper lobe collapse.  This was 
associated with severe lung infection and required surgical 
resection in January 1992.  Dr. Reda stated that the 
veteran's pathology was very unusual.  He noted that in 
addition to severe bronchiectasis, which was expected, there 
were tumorlets of the upper and middle lobes, which were 
completely unexplained and of uncertain origin.  He indicated 
that it was not certain whether these were the result of a 
previous respiratory exposure.  He elaborated that the 
veteran had no involvement of bronchiectasis in the rest of 
the lung, no tuberculosis or other granulomatous diseases, 
and that the veteran's condition "was not fully explained."  
He wrote that "[w]hether exposure during his service years 
had predisposed him to the development of this lesion or not, 
it is very hard to exclude."  The Board sought further 
clarification of this statement from Dr. Reda in its 
September 2004 remand of this matter.

In December 2006, responding to a request for clarification 
as to his opinion, Dr. Reda wrote as follows:

This is for clarification of my letter of June 2002.

Upper and middle lobe lesions characterized as 
bronchiectasis with tumorlets lesions in addition 
to subpleural plaques which caused patient to 
lose his right lung and disabled him are most 
probably the result of inhalation injury during 
his military service.  Patient had no history of 
prior infection to the area nor he had [sic] 
occupational history to explain this inhalation 
injury.

The Board acknowledges that there is of record evidence of a 
current disability (the veteran's right lung was removed in 
January 1992 due to the unusual right lung pathology), and 
the June 2002 and December 2006 medical nexus opinions of Dr. 
Reda in which it is alleged that the veteran's lung 
disability was possibly or likely a result of an "unusual 
exposure" or "inhalation injury" during service.  However, 
neither the service medical records, nor Dr. Reda, nor the 
veteran, have alleged a specific type of inhalation injury, 
disease, or unusual exposure during service.  

Without a more specific allegation as to what might have 
occurred during service to cause the veteran's lung pathology 
that resulted in the removal of his lung over 40 years later, 
Dr. Reda's opinion, in the Board's view, is in the nature of 
"pure speculation" rather than "an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim."  See  38 C.F.R. § 3.102 
(Reasonable doubt).  Accordingly, absent any specific 
evidence or specific contention as to the nature of the 
inhalation injury or unusual exposure described by Dr. Reda, 
the Board finds that the application of the benefit of the 
doubt rule is not for application on this point.  Id.  A 
successful claim for service connection requires, among other 
things, medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  There is no 
reasonably specific allegation or evidence of an in-service 
exposure or injury.  In the context of only a bare allegation 
of an unspecified in-service "unusual exposure" or 
"inhalation injury," the medical nexus opinions of Dr. Reda 
are no more than pure speculation.  

In sum, the Board finds that the bare allegation of an 
unspecified unusual exposure or inhalation injury during 
service does not meet the requirement of a showing of an in-
service disease or injury.  See Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  Additionally, the lapse of over 40 
years between service and evidence of treatment for right 
lung disability also constitutes evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of removal of the right 
lung.  Accordingly, service connection for residuals of 
removal of the right lung is not warranted.


ORDER

Entitlement to service connection for residuals of removal of 
the right lung is denied.


REMAND

The veteran seeks a rating in excess of 10 percent for 
epidermophytosis of the hands, feet, and groin.

As an initial matter, the Board notes that in addition to 
receiving compensation for epidermophytosis, the veteran is 
separately rated for and is receiving compensation for 
residuals of skin cancer.
 
At a VA dermatological examination in January 2006, the 
examiner indicated that "there are no medical records 
available for review today."  Examination of the feet showed 
dermatophytosis of both soles of the feet.  The examiner 
indicated that "there are no records and the patient does 
not recognize the kind of treatment he has been given.  He 
said that he was given a salve cream to be applied twice a 
day for the last two months by Dr. Markowitz and he has been 
using that treatment.  There is no available name or dose for 
the treatment."  

Although the examiner did not have the claims files for 
review in January 2006, she did submit a supplemental report 
dated in April 2006, after a review of the claims files.  In 
the April 2006 report, she briefly noted the history 
indicated in the claims files.  She further wrote that 
"records from private dermatologist, brought by patient, 
were reviewed the day of examination."  [Sic--quoted as 
written, to preserve ambiguity.]  It is not clear if the 
examiner was referring having reviewed private records of 
treatment on the date that the physical examination was 
conducted, in January 2006 (this would contradict her 
examination report dated in January 2006 that indicated she 
had no medical records to review), or the date she reviewed 
the claims file, in April 2006.  In any event, she indicated 
that the veteran had been taking an oral antifungal 
medication, Griseofulvin, as well as receiving topical 
Lamisil cream twice a day.  Although she phrased this finding 
as though the veteran received these medications in 1945, the 
Board notes that Griseofulvin and Lamisil are currently 
available medications for treating fungal infections.  The 
examiner also included in her report the vague phrase "no 
clear duration."  The dates of the private medical records 
she reviewed are not mentioned, and the records she reviewed 
are not associated with the claims files.

The Board notes that, in response to an RO VCAA letter in 
October 2004, the veteran identified records of treatment 
with his private dermatologist, Saul Markowitz, M.D., as 
relevant to his claim for an increased rating for 
epidermophytosis and provided a release for these records.  
He indicated that he had received treatment for his skin 
problems from Dr. Markowitz since the 1960s.  The RO 
requested the treatment records from Dr. Markowitz in a 
letter dated in January 2005.  However, Dr. Markowitz replied 
only with a one-page letter, dated in April 2005, that was 
pertinet only to veteran's claim for entitlement service 
connection for skin cancer, which the RO granted shortly 
thereafter.  In the August 2007 supplemental statement of the 
case, the veteran was not informed that the RO had been 
unsuccessful in obtaining the treatment records from Dr. 
Markowitz that would be pertinent to his claim for an 
increased rating for epidermophytosis.  Rather, he was 
informed that "the private medical records received from Dr. 
Reda [who had treated the veteran only for his pulmonary 
disability] and Dr. Markowitz do not show that your condition 
has worsened to a degree that would warrant a higher 
evaluation at this time."

The pertinet records of treatment identified by the veteran 
may be favorable to his  claim, since the types and duration 
of medications required for treatment are part of the rating 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 
7806 (2007).  The VA examiner's description of her review of 
private records of treatment is not sufficiently clear to 
form the basis for an adjudicative determination, and the 
records are not associated with the claims file.  It is clear 
that the veteran wants these records to be considered in 
connection with his claim, since he brought at least some of 
the private records of treatment to the VA examiner for 
review during or after the examination.  It is not clear that 
the veteran was notified or knows that the RO was 
unsuccessful in obtaining these records.  In light of the 
foregoing, the Board finds that the RO should attempt to 
obtain and associate with the claims files the medical 
records of treatment from the veteran's private 
dermatologist, Dr. Markowitz.  See 38 U.S.C.A. § 5103A(b).   

Accordingly, this matter is REMANDED for the following 
action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his epidermophytosis 
of the hands, feet, and groin, from August 
2001 forward.  After any required releases 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any relevant records identified that 
have not been previously obtained.

The records sought must include records of 
treatment from the veteran's private 
dermatologist, Saul Markowitz, M.D., dated 
from August 2001 to the present.  If the RO 
is unsuccessful in obtaining these records 
of treatment, the veteran should be 
notified of this fact.

The veteran should be informed that he may 
alternatively obtain the private records of 
treatment himself and submit them to the 
RO, and that he should submit copies to the 
RO of any relevant evidence (such as 
records of treatment with Dr. Markowitz) 
currently in his possession.

2.  Thereafter, the RO should review the claims 
files and ensure that no other notification or 
development action, in addition to that 
directed above, is required, in light of any 
newly received evidence.  This should include 
consideration of whether another VA 
compensation examination is required for a 
determination on the merits of this case.  See 
38 U.S.C.A. § 5103A(d).  If further action is 
required, the RO should undertake it before 
further adjudication of the claim.

3.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


